ACCEPTED
                                                                    01-18-00033-CR
                                                         FIRST COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                                                                  5/25/2018 1:58 PM
                                                              CHRISTOPHER PRINE
                                                                             CLERK



      NO. 01-18-00033-CR & 01-18-00034-CR
                                                   FILED IN
                                            1st COURT OF APPEALS
                                                HOUSTON, TEXAS
                                            5/25/2018 1:58:50 PM
                                            CHRISTOPHER A. PRINE
                                                    Clerk
         IN THE COURT OF APPEALS

                  OF TEXAS

     FIRST SUPREME JUDICIAL DISTRICT




  SCOTT RICHARD PENDERGRAFT, APPELLANT

                     VS.

        STATE OF TEXAS, APPELLEE




    MOTION FOR EXTENSION OF TIME
WITHIN WHICH TO FILE APPELLANT’S BRIEF
                   OR
   IN THE ALTERNATIVE ABATE THE APPEAL




                       TERRENCE GAISER
                       LAWYER FOR APPELLANT
                       2900 SMITH STREET, # 220
                       HOUSTON, TEXAS 77006
                       SBOT# 07572500
                                       713/ 225-0666
                                       tagaiser@aol.com


                          NO. 1512987 & 1512988

STATE OF TEXAS                            §      IN THE DISTRICT COURT
                                          §
VS.                                       §      HARRIS COUNTY, TEXAS
                                          §
SCOTT RICHARD PENDERGRAFT                 §      262ND JUDICIAL DISTRICT


               MOTION FOR EXTENSION OF TIME
          WITHIN WHICH TO FILE APPELLANT’S BRIEF
                           OR
           IN THE ALTERNATIVE ABATE THE APPEAL

        NOW COMES SCOTT RICHARD PENDERGRAFT, appellant in

the above-captioned cause, by and through his attorney, TERRENCE

GAISER, and files his Motion for Extension of time within which to file

Appellant’s Brief or in the alternative Abate the Appeal; for which he would

show:

1) These are appeals from convictions for the offense of fraudulent

   possession of identifying information (Cause Number 15112987) and for

   the offense of securing execution of a document by deception (Cause

   Number 1512988). Punishment was assessed at one year confinement in

   the state jail for the former and five years confinement in the penitentiary

   for the latter. Notices of appeal were timely filed. The certifications of




                                      2
   appellant’s right to appeal appear of record by way of supplemental

   clerk’s records in each case.

2) This is the second requested extension of time. The brief was due May

   7, 2018.

3) Appellant would request an extension of time to file the brief to and

   including the 15th day of June, 2018,

4) For good cause counsel for the appellant would show that he has not had

   time to complete the brief in this cause for the following reasons:

      Counsel believes that, in all probability, this is a frivolous appeal.

Nevertheless counsel is unable to certify that he has read and reviewed the

entire record. At the punishment hearing in this case the trial court ordered

that the State’s Exhibit # 1, the presentence investigation, which was

admitted in evidence without objection, be sealed. When counsel attempted

to obtain the exhibit he sought and obtained an order that he be allowed to

examine the exhibit and thereafter the record be supplemented. A copy or

the order is attached to this motion. Counsel learned from the court-reporter

that the exhibit was not filed but it would be filed. Counsel has presented

the order to the District Clerk and the court reporter from the hearing. To

date, counsel has received no indication that the exhibit has been filed and

no indication that the record has been supplemented.



                                      3
      Counsel has been in a capital murder trial for the past two weeks and

has not had time to pursue this motion, and counsel will be on vacation

overseas for a week.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

appeal be abated for the filing of a supplemental record that will allow

appellant to prepare appellant’s brief, or in the alternative if the court is able

to exercise its powers to have this done immediately, for an extension of

time to file the Appellant’s Brief to and including June 15, 2018.

                                         RESPECTFULLY SUBMITTED,

                                         S/Terrence A. Gaiser
                                         TERRENCE A. GAISER
                                         LAWYER FOR APPELLANT
                                         2900 SMITH STREET, # 220
                                         HOUSTON, TEXAS 77006
                                         SBOT# 07572500
                                         tagaiser@aol.com


                         CERTIFICATE OF SERVICE

     I CERTIFY THAT A COPY OF THE ABOVE AND
   FOREGOING MOTION FOR EXTENSION OF TIME WITHIN
   WHICH TO FILE APPELLANT’S BRIEF WAS SERVED ON ALL
   PARTIES ACCORDING TO THE RULES.

                                               S/Terrence A. Gaiser
                                               TERRENCE A. GAISER




                                        4